Name: Commission Regulation (EC) No 1299/98 of 23 June 1998 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  cooperation policy;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 180/6 24. 6. 98 COMMISSION REGULATION (EC) No 1299/98 of 23 June 1998 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (1), as last amended by Regulation (CE) No 260/98 (2), and in particular Article 7(2) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (3), as last amended by Regulation (EC) No 2634/97 (4), and in particular Article 9(2) thereof, Whereas Australia has nominated a new issuing agency for certificates of authenticity; whereas Annex II to Regulation (EC) No 936/97 should be amended accordingly; Whereas certificates of authenticity issued by the third countries concerned must be presented for imports of certain kinds of beef at a reduced rate of customs duty pursuant to Commission Regulation (EEC) No 139/81 (5), as last amended by Regulation (EC) No 737/98 (6); whereas the name and address of the Australian issuing agency should be updated; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 936/97 the agency Australian Meat and Livestock Corporation is replaced by Department of Primary Industries and Energy. Article 2 In Regulation (EEC) No 139/81, Annex II is replaced by the following: (1) OJ L 137, 28. 5. 1997, p. 10. (2) OJ L 25, 31. 1. 1998, p. 42. (3) OJ L 148, 28. 6. 1968, p. 24. (4) OJ L 356, 31. 12. 1997, p. 13. (5) OJ L 15, 17. 1. 1981, p. 4. (6) OJ L 102, 2. 4. 1998, p. 19. ¬ ¬EN Official Journal of the European Communities L 180/724. 6. 98 ANNEX II List of agencies in exporting countries empowered to issue certificates of authenticity Third country Issuing agency Name Address Argentina SecretarÃ ­a de Agricultura, GanaderÃ ­a, Pesca y AlimentaciÃ ³n (SAGPyA), DirecciÃ ³n General de Mercados Ganaderos Paseo ColÃ ³n 922, 1er Piso Oficina 146 (1063) Buenos Aires Argentina Australia Department of Primary Industries and Energy Edmund Barton Building Barton, ACT Botswana Ministry of Agriculture, Department of Animal Health and Production Principal Veterinary Officer (Abattoir) Private Bag 12 Lobatse New Zealand New Zealand Meat Producers Board 110 Featherston Street Box 121 Wellington Swaziland Ministry of Agriculture PO Box 162 Mbabane Uruguay Instituto Nacional de Carnes (INAC) RincÃ ³n 459, Montevideo South Africa South African Livestock and Meat Industries Control Board Hamilton and Vermeulen Streets, Pretoria Zimbabwe Ministry of Agriculture Department of Veterinary Services PO Box 8012, Causeway, Harare, Zimbabwe Namibia Ministry of Agriculture, Water and Rural Development, Directorate of Veterinary Services Private Bag 12002, Auspanplatz, Windhoek 9000 Namibia Article 3 This Regulation shall enter into force on 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1998. For the Commission Franz FISCHLER Member of the Commission